Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWABILITY
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 09 June 2021 consisting of 1 sheet is in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  
The applicant has amended claims and provided supplemental discussion to overcome the indefiniteness rejection from the last action.  
The applicant has amended claim 142 to recite some of the limitations from amended claim 86.  Therefore, independent claim 142 is free of the prior art.  There is no prior art that suggests the cells according to claim 142.  Furthermore, the examiner could not find a good combination of references to assemble into a prima facie case of obviousness over the invention of claim 142.  There are a large number of highly related methods of culturing iPS cells into hematopoietic lineage cells using a variety of activators and inhibitors in sequential culturing steps.  The state of the art seems to indicate that each of these produce subtle differences in the resulting cells.  Furthermore, the state of the art indicates that substitution and/or combination of these 
This application is in condition for allowance except for the presence of claims 152-158 directed to inventions non-elected without traverse.  Accordingly, claims 152-158 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 142-151 are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633